 CLAIBORNE TOWERS, INC., ETC.187ClaiborneTowers,Inc., and Governor Claiborne Apartments,Inc.'andHotel&Restaurant Employees&Bartenders Inter-national Union,AFL-CIO,Petitioner.Case No. 15-RC-1971.Janua''y 18, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before Andrew C. Partee, hearingofficer.The hearingofficer's rulingsmade at thehearing are freefrom prejudicialerrorand are herebyaffirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case the Board finds :1.The parties stipulated that the sole owner of the Employer isthe Sheraton Corporation of America which operates approximately53 hotels, 4 office buildings, and the Employer herein.The Employercontends that the enterprise being conducted under thenames ofClaiborne Towers, Inc., and Governor Claiborne Apartments, Inc.,does not come under the Board's jurisdiction because the buildingsare primarily apartments and that the portion of each building usedfor office or commercial purposes is insufficient to come within theBoard's jurisdictional standards.The parties agree that the twocorporations constitute one employer and on the basis of the recordwe so find.During the fiscal year ending April 30, 1959,' the Employer received$163,149.88in officerentals and $58,374.38 in store rentals.Theamountof $108,580.44 was received from the Southern Bell Telephoneand Telegraph Company over which the Board has previously as-serted jurisdiction.The partiesalsostipulated that the combinedpurchases of the two corporations was $150,796 of which $81,895 wasreceived directly from points outside the State of Louisiana.The Board has determined that it will effectuate the policies of theAct to assert jurisdiction if the grossrevenue from officebuildingsamounts to$100,000 of which $25,000 must be derived from organiza-tions whoseoperationsmeet any of the Board's jurisdictional stand-ards,exclusiveof the indirect outflow and indirect inflow standardsestablished in theSiemens Mailingcase,122 NLRB 81. Accordinglywe findthat the Employer's operationsmeet the requirements of the'The Employer'sname appears as amended at the hearing2We are administratively advised that the dollar amount was erroneously stated at thehearing as being for the fiscal year ending April 30, 1959, whereas it should be for thefiscal year ending April 30, 1958.For our purposes it is immaterial.,126 NLRB No. 30. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffice building standard and that pit will effectuate the policies of theAct to assert jurisdiction.'2.The labor organizations involved claim to represent certain em-ployees of the Employer 43.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9(c) (1) and Section 2(6) and (7) of the Act.4.The parties stipulated as to the appropriateness of the unit, andwe find that all the employees of the Employer including maids,cleaning women, housemen, painters, utility men, watch engineers,carpenters, bellmen, elevator operators, and telephone operators attheEmployer's Claiborne Towers, Inc., and Governor ClaiborneApartments, Inc., at New Orleans, Louisiana, but excluding man-agers, assistant managers, auditors, assistant auditors, sales engineers,rental agents, cashiers, general cashier, auditing clerk, secretary tothemanager, Latin-America representatives for sales, executivehousekeeper, assistant housekeeper, inspectresses, head housemen,night supervisor of cleaning, chief engineers, assistant chief engineer,bell captain, security officers, chief telephone operator, and all super-visors as defined in the Act constitute a unit appropriate for purposesof collective bargaining within the meaning of Section 9 (b) of theAct.[Text of Direction of Election omitted from publication.]Mistletoe Operating Company,122 NLRB 1534.4 Genial Truck Drivers, Chauffeurs, Warehousemen & Helpers, Local 270, Ind., waspermitted to intervene upon a showing of interestSuperiorDerrickCorporationandSeafarers'InternationalUnionof NorthAmerica, Atlantic and Gulf District,Harbor& Inland Waterway Division,AFL-CIO.'Cases Nos. 15-CA-1065 and 15-CA-1096. January 19, 1960DECISION AND ORDEROn August 15, 1959, Trial Examiner Ralph Winkler issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent and theGeneral Counsel filed exceptions to the Intermediate Report andbriefs in support thereof .2'Herein called SIU.2The Respondent has requested oral argument.This request is denied because therecord, the exceptions,and the briefs adequately present the issues and positions of theparties.126 NLRB No. 27.